DETAILED ACTION
Claim Status
This Office Action is in response to the claims filed on 02/26/2021.
The present application claims priority to Russian Patent 2,652,443 filed on 07/17/2017.
Claims 1, 4-8, 11-15, 18, 20 and 22-26 are pending while claims 2-3, 9-10, 16-17, 19 and 21 have been canceled.
Claims 1, 4-8, 11-15, 18, 20 and 22-26 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to rejection of claims under 35 USC § 112(a), Applicant continue to have the opinion that there is no contradiction between the claim language and Applicant’s Specification and has amended claims 4, 11 and 18 to clarify that the digital signature contains both public and private keys.
Examiner fully considers Applicant’s position, but respectfully disagree because a “digital signature” is the result of hashing a data set, then encrypting the hash with a user’s private key, for example (See. Schneier, B., Applied Cryptography, 1996, Section 2.6).  However, the claim recites “obtaining…a digital signature…” and “signing the encrypted candidate identifier using the digital signature…” (Claims 1, 8 and 15), “wherein the obtained digital signature comprises a public key…and a private key…” (Claims 4, 11 and 18).  However, digital signature” is identified as a “set of public and private keys” (Para [0046]).  While “wherein the obtained digital signature comprises a public key…” (Claims 4, 11 and 18) additionally contradicts the language “… keeps the private key… for use as a digital signature…”  Therefore, the amendments to the claims did not overcome the rejection hence Examiner sustains the rejection.
With respect to rejection of claims 1, 8 and 15 for the recitations of “…wherein the computing device is configured to modify at least one decentralized register of records to take into account the electronic ballot, after verifying the authenticity of the electronic ballot,” Applicant is of the opinion that at least paragraph [0074] of the originally filed Specification describes that “ballot registration module 130 may modify the decentralized register of records according to a rule represented by Equation (3)…”  
Examiner fully considers Applicant’s position, but respectfully disagree because although the Applicant’s Specification discloses,
“In one variant embodiment of the system, the ballot registration module 130 may be further configured to modify the decentralized register of records by taking into account the ballot cast by the voter 101 after successful verification of the authenticity of the ballot cast by the voter 101. The authenticity of the ballot cast by the voter 101 may be recognized in the event that the digital signature used in casting the ballot of the voter 101 corresponds to the digital signature created by the voter registration module 111, and the candidate 102 identifier used in casting the ballot of the voter 101 corresponds to the created candidate 102 identifier.” (PGPub, Pars. 79 as similarly 32, 74, 81-82, 91)
The Specification does not describe how the computing device is configured to modify at least one decentralized register of records to take into account the electronic ballot, after at least one (of many)” decentralized register of records using equation P=(P×V)mod q (3) of Par. 78 (PGPub).  As such, the claim recites functional language but the Specification does not describe how the function is performed (lack of algorithm or steps for performing the function) hence Examiner sustains the rejection including claims 23-24 as based on the same rational and claims 4-7, 11-14 and 18-20 as each depends on Claims 1, 8 and 15, respectively. (See In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8, 11-15, 18, 20 and 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claims 1, 8 and 15 recite “generating a ballot…using the unified balloting key and the digital signature…”  To one of ordinary skill a “digital signature” is the result of hashing a data set, then encrypting the hash with a user’s private key, for example (Schneier, B., Applied Cryptography, 1996, Section 2.6).  The claim recites “obtaining…a digital signature…” and “signing the encrypted candidate identifier using the digital signature…” (Claims 1, 8 and 15), “wherein the obtained digital signature comprises a public key…” (Claims 4, 11 and 18).  However, this contradicts Applicant’s Specification as the “digital signature” is identified as a “set of public and private keys” (Para [0046]).  While “wherein the obtained digital signature comprises a public key” (Claims 4, 11 and 18) additionally contradicts the language “… keeps the private key… for use as a digital signature…” (Para [0123]). (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))
Claims 4, 8, 11, 15, 18 and 22-24 and 26 are also rejected as each depends on Claims 1, 8 and 15, respectively.
For purposes of examination: “obtaining a digital signature…” is interpreted as “obtaining a user private key”; “signing…using the digital signature…” is interpreted as “signing…using the user’s private key…” “wherein the obtained digital signature comprises a public key” is interpreted as “wherein…comprises a private key” and “generating a ballot…using the unified balloting key and the digital signature…” is interpreted as “obtaining a 
Claim 1 recites “receiving, by a hardware processor of a user device, a unified balloting key… verifying, by the hardware processor, the unified balloting key based on private keys for at least two election observers; presenting, by the hardware processor, the unified balloting key to the user, responsive to positive result of the verification …”  Although the Applicant’s Specification discloses,
“In one embodiment of the system, the observer registration module 113 is further configured to verify on the basis of the private keys of at least two observers 103 the unified balloting key created. Responsive to determining the result of the aforementioned verification is positive, the observer registration module 113 may send the unified balloting key created to the computing devices of the voters 101.” (PGPub, Par. 62)
The Specification do not disclose the claim language.  That is, the Specification does not disclose that it is the hardware processor of the user device that is verifying the unified balloting key based on private keys for at least two election observers nor the Specification disclose presenting the unified balloting key to the user by the hardware processor of the user device responsive to positive result of the verification.  Therefore, claim language is not found in the Spec. (See MPEP 2163 (I))
Claims 8 and 15 are also rejected based on the same rational.
Claims 4-7, 11-14, 18, 20 and 22-26 are also rejected as each depend on claims 1, 8 and 15 respectively.
Claim 1 recites “wherein verifying the authenticity of the electronic ballot includes determining network traffic capacity and determining stability of a network channel between at least the hardware processor and the at least one  computing device.”  Although the Applicant’s Specification discloses,
“In yet another variant embodiment of the system, the user verification includes determining on the basis of the user identification data the technical possibility of participating with the use of the user's computing device 301 as a voter 101 in the balloting announced by the election organizer 104. This action is aimed at determining several factors relating to whether the voter 101, using the available computing devices, is able to participate in the balloting organized by the election organizer 104. In one aspect, this action may determine whether the computing resources are sufficient in the voter's computing device 301 to cast the ballot of the voter 101 in the voting process (for example, is there sufficient performance, main memory, and so forth. In another aspect, this action is aimed at determining whether the voter's computing device 301 meets the requirements of information security (e.g., is antivirus software running on said computing device, guaranteeing an absence of malware applications on the voter's computing device 301.) In one aspect, this action is further aimed at determining are the network resources enough to obtain data from the computing device of the balloting organizer 304 and to send data to the computing device of the observer 303 (e.g., is the traffic capacity and stability of the network channel to the computing devices of the balloting organizer 304 and observers 303 sufficient).” (PGPub, Par. 149)
The Specification does not describe how verifying the authenticity of the electronic ballot includes determining network traffic capacity and determining stability of a network channel between at least the hardware processor and the at least one computing device.  That is, the Specification does not explain what hardware and/or software with specific steps or procedures, verifying the authenticity of the electronic ballot.”  Therefore, the claim recites functional language but the Specification does not describe how the function is performed (lack of algorithm or steps for performing the function). (See In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claims 8 and 15 are also rejected based on the same rational.
Claims 4-7, 11-14, 18, 20 and 22-26 are also rejected as each depend on claims 1, 8 and 15 respectively.
Claims 1, 8 and 15 recite “…wherein the computing device is configured to modify at least one decentralized register of records to take into account the electronic ballot, after verifying the authenticity of the electronic ballot.”  Although the Applicant’s Specification discloses,
“In one variant embodiment of the system, the ballot registration module 130 may be further configured to modify the decentralized register of records by taking into account the ballot cast by the voter 101 after successful verification of the authenticity of the ballot cast by the voter 101. The authenticity of the ballot cast by the voter 101 may be recognized in the event that the digital signature used in casting the ballot of the voter 101 corresponds to the digital signature created by the voter registration module 111, and the candidate 102 identifier used in casting the ballot of the voter 101 corresponds to the created candidate 102 identifier.” (PGPub, Pars. 79 as similarly 32, 74, 81-82, 91)
The Specification does not describe how the computing device is configured to modify at least one decentralized register of records to take into account the electronic ballot, after verifying the authenticity of the electronic ballot.  That is, according to the Applicant’s In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claims 23-24 are also rejected based on the same rational.
Claims 4-7, 11-14 and 18-20 are also rejected as each depends on Claims 1, 8 and 15, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 11-15, 18, 20 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “verifying, by the hardware processor, the unified balloting key based on private keys for at least two election observers.”  The claim is unclear to one of ordinary skill because the hardware processor requires the private keys for at least two election observers to perform the verifying step.  However, the claim does not provide for the hardware processor having the private keys for at least two election observers to perform the step.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 8 and 15 are also rejected based on the same rational.
Claims 4-7, 11-14, 18, 20 and 22-26 are also rejected as each depend on claims 1, 8 and 15 respectively.
Claim 1 recites “…Claim 1 recites “wherein verifying the authenticity of the electronic ballot includes determining network traffic capacity…”  The claim is unclear to one of ordinary skill because none of the preceding claim limitations recites verifying the authenticity of the electronic ballot.  That is, the claim do not provide verification of the authenticity of the electronic ballot.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 8 and 15 are also rejected based on the same rational.
Claims 4-7, 11-14, 18, 20 and 22-26 are also rejected as each depend on claims 1, 8 and 15 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

PGPub Saito, et al., (US 2007/0016783); Saito discloses using digital signature (Pars. 42 and 45).
PGPub Weksler et al. (US 2015/0341331)/Carrol et al. (US 2016/0142266); Each Weksler/Carrol discloses wherein verifying the authenticity of the electronic ballot includes determining network traffic capacity and determining stability of a network channel between at 
PGPub Backert et al. (US 2015/0310686); Backert discloses wherein the obtained digital signature comprises a public key provided to the election observer to verify the vote cast by the user and a private key used to sign the vote cast by the user (Fig. 2C; Pars. 89, 120).
PGPub Ernest et al.  (US 2017/0109955); Voters’ votes that are cryptographically signed and verified in a distributed system (Abstract, Figs. 1-3; Pars. 27-28).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685